Citation Nr: 0528108	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, 
bilateral shoulders.

2.  Entitlement to service connection for cervical disc 
disease.

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for lumbar disc 
disease.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968, and verified service with the Texas Army 
National Guard from April 1999 to May 2002, including active 
duty from April 4, 1999 to November 14, 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for bilateral 
hearing loss, a bilateral knee disorder and arthritis are 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As to the veteran's period of active service in the National 
Guard, the record reflects continuous active duty from April 
4, 1999, through November 14, 2001.  The characterization of 
the veteran's active service as lasting from April 1999 
through May 2002, as contained in the most recent 
supplemental statement of the case (SSOC) is not confirmed by 
the service personnel records as to the period following 
November 14, 2001.


FINDINGS OF FACT

1.  The record includes a medical diagnosis of arthritis of 
the shoulders, evidence which supports the veteran's 
assertion of in-service incurrence of shoulder complaints, 
chronicity and treatment, and medical evidence of a nexus 
between diagnosed shoulder arthritis and treatment in 
service.  

2.  The record includes a medical diagnosis of cervical disc 
disease and lumbar disc disease, evidence which supports the 
veteran's assertion of in-service incurrence of cervical and 
lumbar complaints, chronicity and treatment, and medical 
evidence of a nexus between diagnosed cervical and lumbar 
disc disease and treatment in service.  

3.  The record includes a medical diagnosis of hypertension, 
evidence which supports the veteran's assertion of 
hypertension first appearing during service, and medical 
opinion evidence of a nexus between diagnosed hypertension 
and service.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for arthritis of 
the shoulders have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for cervical disc 
disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for lumbar disc 
disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for hypertension 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran reported that he injured his low back, neck and 
shoulders during his service, including during his service in 
Bosnia in 2000.  Service medical records and private 
treatment records show that he was treated for his back, 
shoulders and neck during his service with the Texas National 
Guard from April 15, 1999, through November 14, 2001.  
Moreover, medical evidence shows diagnoses of hypertension 
dating from the time he was on active duty with the National 
Guard.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including hypertension, arthritis and certain organic disease 
of the nervous system, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Given the nature of the action taken by the Board herein, it 
must be concluded that all evidence has been satisfactorily 
developed and that the veteran has benefited from all due 
process protections as contemplated within newly enacted 
legislation.  VA has satisfied its duty to notify and assist 
to the extent necessary to allow for a grant of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), see 
also 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

As noted, the RO has verified that the veteran's active 
service includes not only his Vietnam-era service but also 
National Guard service from April 4, 1999, to November 14, 
2001.  Service medical records show cervical disc disease 
confirmed by MRI, degenerative disc disease, bilateral 
shoulder arthritis and hypertension.  

The veteran was afforded a VA general medical examination in 
December 2002.  Blood pressure was noted as 191/100, 182/92, 
and 184/108.  The VA examiner reviewed the claims folder, 
conducted a clinical examination, reviewed x-rays, and 
provided the following diagnoses:  cervical disc disease 
diagnosed on active duty with MRI, abnormal x-ray findings, 
still present and under treatment, severe lumbar disc 
disease, diagnosed originally on active duty and still under 
treatment with steroid injections and oral medication, 
bilateral shoulder arthritis without marked changes on x-ray, 
still under treatment, originally diagnosed on active duty, 
and hypertension, poorly controlled, originally diagnosed 
during a period of active duty, currently under treatment.  
The examiner noted that the veteran had been on active 
service in the National Guard until December 2001.  

Thus, the medical evaluative statements of record, obtained 
by VA, show that the current cervical disc disease, lumbar 
disc disease, bilateral shoulder arthritis and hypertension 
currently diagnosed are etiologically related to the 
veteran's continuous period of National Guard service which 
was recently verified and further clarified by the Board in 
the Introduction to be through November 14, 2001.  The Board 
finds it persuasive that the VA examiner who rendered the 
favorable opinions as to etiology referred to the period of 
active duty ending in December 2001, which is essentially 
close enough to be consistent with the actual end of his 
active duty period as determined by the Board, in November 
2001.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The record, as currently developed, contains a 
medical opinion favorable to the claimed issues noted herein, 
and there is no opinion obtained through medical sources 
which balances or outweighs this opinion.  While there are 
clinical and factual discrepancies in the case which could 
benefit from additional development of the record, to 
undertake such development at this time would unduly delay 
resolution of these matters, and would be unfair to the 
veteran given that the evidence at present is in his favor.  

There is considerable credence being extended to the 
veteran's statements regarding inservice activities as well 
as the probative weight being assigned to the VA physician's 
opinion.  Resolving all reasonable doubt in his favor, the 
veteran's currently diagnosed cervical disc disease, lumbar 
disc disease, bilateral shoulder arthritis and hypertension 
cannot, based on the current record, be dissociated from the 
reported injuries and treatment during that period of active 
duty service.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); VCAA.  


ORDER

Service connection for bilateral shoulder arthritis is 
granted.  

Service connection for cervical disc disease is granted.  

Service connection for lumbar disc disease is granted.  

Service connection for hypertension is granted.  


REMAND

A remand is required in this case as to the issues referenced 
in the Introduction.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a sufficient record upon which to decide the veteran's claims 
so that he is afforded every possible consideration.

Service medical records show that the veteran complained of 
and was recommended to be evaluated for bilateral hearing 
loss during his service in Bosnia in August 2000.  No 
additional medical evidence is available to document the 
veteran's hearing loss, though he still complains of current 
hearing loss which he believes is related to acoustic trauma 
in service.  In order to determine whether there is current 
hearing loss by VA standards, and the likely etiology of that 
hearing loss, he should be scheduled for appropriate VA 
examination.  See 38 C.F.R. §§  3.159(c)(4), 3.385 (2004).  

The veteran has complained of a current bilateral knee 
disorder.  As noted by the VA examiner who conducted the 
veteran's December 2002 VA general medical examination, knee 
arthritis was diagnosed while the veteran was on active duty.  
During that 2002 examination, the examiner observed that 
there were knee findings that were 'consistent with 
osteoarthritis'.  However, although the examiner diagnosed 
other orthopedic problems, there was no diagnosis related to 
the knees.  Moreover, the examiner should clarify if there is 
systemic arthritis, as this is unclear from the record.  In 
order to clarify whether there is a current bilateral knee 
disorder, and arthritis, and the likely etiology of those 
disorders, the claims should be returned to the examiner who 
examined the veteran in December 2002 for a clarifying 
opinion on this matter.  See 38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, the case is REMANDED for the following 
development:

1.  Contact the VA examiner who authored 
the December 2002 VA examination report, 
if available or, if the examiner is 
unavailable, it should be requested of 
another examiner to provide an addendum 
answering the following questions: Does 
the veteran currently have a bilateral 
knee disorder?  If so, is it at least as 
likely as not that such a disorder is 
related to his active service?  The 
examiner also should give a medical 
opinion as to the diagnosis of any 
current arthritis not already considered 
herein.  The examiner should state 
whether it is at least as likely as not 
that any such disability had its onset 
during active service or is related to 
any in-service disease or injury.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
review.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should give a medical 
opinion as to the etiology of any current 
hearing loss, including whether it is at 
least as likely as not that any such 
disability had its onset during active 
service or is related to in-service noise 
exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claims with consideration of all evidence 
received since the issuance of the most 
recent supplemental statement of the case 
in July 2005.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


